Citation Nr: 0304669	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.


ATTORNEY FOR THE BOARD


Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953, and from November 1955 to December 1972.

The appeal was brought to the Board of Veterans' Appeals (the 
Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The RO, in pertinent part, denied entitlement to 
service connection for a low back disorder.

In October 1998, after adjudicating other issues then pending 
on appeal, the Board remanded the case to the RO for further 
development and adjudicative action as to the issue of 
service connection for a low back disorder.

In September 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative, competent medical evidence of record 
establishes an etiologic link between the postservice 
findings of degenerative arthritis and disc disease of the 
lumbar spine and the lumbar muscle strain first reported in 
service.  


CONCLUSION OF LAW

A chronic acquired variously diagnosed low back disorder was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(b)(d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in April 1961 the veteran 
complained of low back pain sustained after playing baseball.  
Low back strain was diagnosed.  

In September 1961, the veteran was again seen with complaints 
of having been kicked in the back while playing football.  
The back was sore particularly on forward bending.  Some 
tenderness was demonstrated on examination.  Back contusion 
was diagnosed.  The veteran was told to rest, use heat and 
take aspirin and to return the beginning of the next week if 
the pain persisted.

In the spring of 1962, the veteran dropped a carburetor on a 
toe of his right foot and fractured the toe.  He was given 
light duty and several days later, the area was still painful 
and swollen and he was placed in a short-leg walking cast.  
The next notation in the clinical file, which was otherwise 
not clarified, related to restricting his activities and 
taking aspirin for "dorsal spine".

In July 1965, the veteran complained of "(L) backache".  He 
was told to do no heavy lifting, take Robaxin and use a bed 
board.

The veteran reported being seen by private physicians since 
the 1980's for back complaints.

VA outpatient records from the 1980's into 1990 refer to the 
veteran's having increased back pain on walking and X-ray 
evidence of severe degenerative changes in the back. 

A private physician's evaluation of his orthopedic problems 
in 1989 described the back problems as being of long 
standing.

A VA examination in January 1998 is of record.  The examiner, 
who had the claims folder, stated that the veteran said he 
had injured his back in service.  

X-rays were reported by the orthopedic examiner to show 
degenerative changes and a curvature.  The examiner 
pertinently diagnosed "history of back pain which sounds 
quite recent with degenerative changes and minor curvature".  
The examiner did not provide further documentation or 
clinical support for such an opinion.

The X-ray report is also of record, dated in January 1998, 
and shows levoconvex curvature, degenerative spondylosis and 
disc disease and degenerative disc diseases at L-2/L-3 and L- 
1/L-2 with degenerative spondylitic changes at those levels. 
Degenerative changes were also shown in both knees.

An April 1998 VA x-ray report revealed advanced degenerative 
disc and osteoarthritic changes of the lumbosacral spine.  

An authorized April 1999 VA orthopedic examination by an 
orthopedic surgeon shows that following a comprehensive 
review of the record including service medical records, 
postservice medical records and current examination findings, 
the medical specialist opined that the degenerative arthritis 
of the lower back is secondary to the original muscle injury 
to the lower back (lumbar strain in active service in 1961) 
which later evolved into a degenerative problem of the discs.  

Also, he noted that an etiologic relationship did not exist 
between the veteran's low back disability and service-
connected bilateral knee disability including by way of 
aggravation.  

Other VA medical records refer to the continuation of low 
back disability.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West , 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis  
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

This case was previously remanded by the Board in 1997 and 
1998 in order to obtain additional evidence pertinent to the 
veteran's claim.  The veteran was afforded a special VA 
examination with opinion pertaining to his claim of 
entitlement to service connection for a low back disability.

In its January 2003 supplemental statement of the case the RO 
furnished and fully considered the provisions of the VCAA and 
which portion of the evidence was to be submitted by him and 
which was to be provided by VA consistent with section 5103A.  

Therefore, such notification to the appellant satisfies the 
requirement that VA advise the appellant as to which 
evidence, if any, he is to submit, and which VA will obtain.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that in 
an August 1999 VA Form 21-8940 the veteran indicated that he 
expected to receive Social Security Administration (SSA) 
disability benefits.  The record is absent any attempt to 
obtain such records by the RO.  In view of the decision cited 
below the Board notes that remanding this case to obtain such 
records would serve no useful purpose.  

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service Connection

The veteran argues that he developed chronic low back 
disability as a result of low back strain during active duty 
or secondary to service-connected bilateral knee disability.  

A review of the veteran's service medical records reveal 
treatment for low back complaints due to low back strain and 
contusion.

The post service clinical data consisting include medical 
records reflecting continued complaints of low back 
complaints variously diagnosed including degenerative joint 
and disc disease of the low back.

Following a comprehensive analysis of the record and 
examination findings a specialist in orthopedic surgery 
essentially related the veteran's degenerative joint and disc 
disease of the low back to the low back symptoms and muscle 
strain in active duty.  

The Board is of the opinion that the overall evidence is in 
relative equipoise as to the etiology of the veteran's low 
back disability including degenerative joint and disc disease 
and therefore should be viewed in the light most favorable to 
the veteran's claim.  

The evidence does not permit the Board to conclude that the 
preponderance of the evidence is against the veteran on the 
issue of entitlement to service connection for a low back 
disability.  Accordingly, entitlement to service connection 
for a low back disability is granted.  Considerable weight 
has been accorded the opinion of the orthopedic surgeon in 
April 1999.  

In view of the grant of service connection for a low back 
disability on a direct basis the issue of entitlement to 
secondary service connection for a low back disability is 
moot.  









ORDER

Entitlement to service connection for a low back disability 
including degenerative arthritis and disc disease is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

